DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 10/18/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamiya (WO 2016/157587 A1) in view of Chen et al (US 2018/0361660 A1).
	Regarding claims 1, 4, 5, 14, and 15, Shimamiya teaches a resin layer on a PET film (i.e., a thermally deformable plate or film, comprising a thermoplastic plastic plate or plastic film and, arranged thereupon, a lacquer cover layer); wherein the resin layer comprises a polymer, including acrylate oligomers, reactive diluents, and photo initiators (i.e., a thermally deformable component as a first constituent that is a UV light-cured component) (page 3, 10-11) and further comprises blocked isocyanates and polyols (i.e., a thermally curable component as a second constituent; wherein the thermally curable component is selected such that it will cure at a temperature at which the thermoplastic plate or plastic film is thermally deformable) (page 3-4, 7).
	Shimamiya fails to teach the first constituent is already cured.
Chen teaches a thermally deformable plate or film (e.g., a three-dimensional object), comprising a thermoplastic plastic plate or plastic film (e.g., build plate of flexible thermoplastic polymer film) and, arranged thereupon, a lacquer cover layer (e.g., a polymerizable liquid) having at least two constituents comprising a thermally deformable component as a first constituent and a thermally curable component (e.g., blocked isocyanates and polyols and/or wherein the thermally curable component is selected to be cured at a temperature at which the thermoplastic plate or plastic film is thermally deformable) as a second constituent, wherein the thermally deformable component is a UV light-cured component (e.g., a polymer, including acrylate oligomers, reactive diluents, and photo initiators); and wherein there is arranged a protective layer (e.g., a new or successive layer) on top of the cover layer (abstract, para 3-5, 40, 86, 116, 120, 132, 137-138, 231, 255, 256, 284, 310).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chen, to use a dual cure system with the similar compositions of Shimamiya as a matter of design choice as suggested by the prior art of record at the time of invention.
Regarding the limitations “already cured,” and “the thermally curable component has been cured;” Chen teaches the three-dimensional object may be dual cured, e.g., cured by ultraviolet light or irradiating and then by heating (para 21-23, 116); so it would have been obvious to one of ordinary skill in the art at the time of invention to irradiate the object of Shimamiya thereby resulting in an already cured first constituent; and then to heat the object of Shimamiya to cure the second constituent resulting in the three-dimensional object wherein the thermally curable component has been cured.
Shimamiya teaches the resin is cured heating to a temperature of about 100 to 180 °C (page 11). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shimamiya, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Regarding claim 6, Shimamiya teaches a protective layer (e.g., cover film) on top of the cover (i.e., resin) layer (page 11).
Claims 1, 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0361660 A1).
Chen teaches a thermally deformable plate or film (e.g., a three-dimensional object), comprising a thermoplastic plastic plate or plastic film (e.g., build plate of flexible thermoplastic polymer film) and, arranged thereupon, a lacquer cover layer (e.g., a polymerizable liquid) having at least two constituents comprising a thermally deformable component as a first constituent and a thermally curable component (e.g., blocked isocyanates and polyols and/or wherein the thermally curable component is selected to be cured at a temperature at which the thermoplastic plate or plastic film is thermally deformable) as a second constituent, wherein the thermally deformable component is a UV light-cured component (e.g., a polymer, including acrylate oligomers, reactive diluents, and photo initiators); and wherein there is arranged a protective layer (e.g., a new or successive layer) on top of the cover layer (abstract, para 3-5, 40, 86, 116, 120, 132, 137-138, 231, 255, 256, 284, 310).
	Regarding the limitations “already cured,” “wherein the temperature is in a range of 140°C to 210°C,” “the thermally curable component has been cured,” “wherein the temperature at which the thermally curable component cures is in a range of 160°C to 190°C,” and “wherein the temperature at which the thermally curable component cures is in a range of 165°C to 185°C;” Chen teaches the three-dimensional object may be dual cured, e.g., cured by ultraviolet light or irradiating and then by heating (para 21-23, 116); so it would have been obvious to one of ordinary skill in the art at the time of invention to irradiate the three-dimensional object thereby resulting in an already cured first constituent; and then to heat the object to cure the second constituent resulting in the three-dimensional object wherein the thermally curable component has been cured.
	Regarding the thermal curing temperature, Chen teaches the thermal cure time needed can vary depending on the temperature (para 254); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thermal curing temperature to optimize the time it takes to cure the product or thermally curable component. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783